DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a single Species in the reply filed on 8/1/2022 is acknowledged.
Response to Amendment
Applicant's amendment filed on 8/1/2022 has been entered.  Claims 1-3 and 5-11 have been amended.  Claims 4 and 12-20 have been cancelled.  Claims 21-25 have been added.  Claims 1-3, 5-11, and 21-25 are still pending in this application, with claims 1 and 21 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 9 and 22, the limitation, “the power source being activated by smart devices, solar sensor, button, switch” is missing an article “and” or “or” rendering it unclear as to which of the items are in fact required in the claim.  As best understood, this will be read as “the power source being activated by smart devices, solar sensor, button, or switch”
With respect to claims 11 and 25, The use of and/or language multiple times in the claim renders the claim unclear as to which of the items are required of the claim.  As best understood, “and/or” will simply be read as “or” in all instances.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey, Jr. (US 6,802,636, hereinafter Bailey).

In regards to claim 1, Bailey discloses in Figures 1-9, Light-up gear (10) comprising: at least one board (12); and at least one LED light (24), the at least one LED light (24) being permanently or reversibly attached to the at least one board (Col. 7 lines 45-48).  

In regards to claim 2, Bailey discloses in Figures 1-9, a water-resistant case (42), at least one of the at least one LED lights being placed in the case prior to being attached to the at least one board (Col. 9 lines 55-67).  

In regards to claim 3, Bailey discloses in Figures 1-9, at least one snap for the case (Col. 7 lines 51-57), the case having an opening for the at least one LED light (Col. 7 lines 51-57), the at least one snap being for reversibly closing the opening in the case (Col. 7 lines 51-57, noting the structure of the case and snap would meet this intended use as claimed), whereby the at least one LED light (24) can be serviced or replaced (Col. 7 lines 57-59); and wherein the case is made of a water-resistant material (required of 42 in order to be water resistant and “prevent water and dirt from entering” (Col. 9 line 67).  

In regards to claim 5, Bailey discloses in Figures 1-9, the at least one LED light (24) is at least one of the following: blinking lights, white lights, colored lights, multi-colored lights, re-chargeable lights, chargeable lights, lighting strips, ropes of light, flexible LED lights or lighting strips, and re-chargeable lights (24 with respect to 58, 60, 62, 64, Col. 8 lines 56-65, and Col. 9 lines 10-14).  

In regards to claim 6, Bailey discloses in Figures 1-9, the at least one board (12) is for snow sports (the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Bailey was considered capable of performing the cited intended use)

In regards to claim 7, Bailey discloses in Figures 1-9, the at least one board is for dry land sports (the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Bailey was considered capable of performing the cited intended use).  

In regards to claim 8, Bailey discloses in Figures 1-9, the at least one LED (24) light is water- resistant (via 42, Col. 9 lines 55-67), and the at least one board is for water sports (the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Bailey was considered capable of performing the cited intended use).  

In regards to claim 9 as best understood, Bailey discloses in Figures 1-9, a power source for the at least one LED light, the power source being rechargeable (Col 8 lines 61-65); the power source being activated by switch (48).  

In regards to claim 10, Bailey discloses in Figures 1-9, the at least one board (12) further comprises a groove or recess (25), the at least one LED light (24) being attached to the groove or recess (Col. 7 lines 45-48).  

In regards to claim 11 as best understood, Bailey discloses in Figures 1-9, at least one of the following: any other type of sensor (48, a switch is a type of sensor by definition).  

In regards to claim 21, Bailey discloses in Figures 1-9, light-up gear (10) comprising: at least one board (12); at least one LED light (24), the at least one LED light being permanently or reversibly attached to the at least one board (Col. 7 lines 45-48); adhesive for permanently or reversibly attaching the at least one LED light to the at least one board (Col. 7 lines 51-59); and a rechargeable power source for the at least one LED light (Col 8 lines 61-65).  

In regards to claim 22 as best understood, Bailey discloses in Figures 1-9, the power source being activated by switch (48).  

In regards to claim 23, Bailey discloses in Figures 1-9, the at least one board (12) further comprises a groove or recess (25), the at least one LED light (24) being attached to the groove or recess (Col. 7 lines 45-48)

In regards to claim 24, Bailey discloses in Figures 1-9, the at least one LED light (24) is at least one of the following: blinking lights, white lights, colored lights, multi-colored lights, re-chargeable lights, chargeable lights, lighting strips, ropes of light, flexible LED lights or lighting strips, and re-chargeable lights (24 with respect to 58, 60, 62, 64, Col. 8 lines 56-65, and Col. 9 lines 10-14).

In regards to claim 25 as best understood, Bailey discloses in Figures 1-9, at least one of the following: any other type of sensor (48, a switch is a type of sensor by definition).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 with numerous documents disclosing similar illuminated boards as currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896